UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7623


LANCE M. JOHNSON,

                Plaintiff - Appellant,

          v.

JAMES DALTON, Circuit Court Judge; PAMELA BASKERVILLE,
Circuit Court Judge; PHILLIP T. DISTANISGELLO, JR., Defense
Attorney,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:11-cv-00577-RAJ-FBS)


Submitted:   March 29, 2012                 Decided:   April 3, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lance M. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lance M. Johnson appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) action for failure to

state   a   claim   under   28   U.S.C.   § 1915A(b)   (2006).     We   have

reviewed the record and find no reversible error.             Accordingly,

we affirm for the reasons stated by the district court.             Johnson

v. Dalton, No. 2:11-cv-00577-RAJ-FBS (E.D. Va. Nov. 7, 2011).

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      2